UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 3, 2015 NEVADA PROPERTY 1 LLC (Exact name of registrant as specified in its charter) Delaware 000-53938 27-1695189 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3708 Las Vegas Boulevard South Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 698-7000 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 3, 2015, Nevada Property 1 LLC (the “Company”) entered into an amendment to the Company’s employment agreement with Lisa Marchese, the Company’s Chief Marketing Officer, pursuant to which such employment agreement was further extended for a period of sixty days. Ms. Marchese’s employment agreement, which was scheduled to terminate on April 3, 2015, will now terminate on June 3, 2015.No other terms of Ms. Marchese’s employment agreement, which is described in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014, were amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEVADA PROPERTY 1 LLC By: /s/ Ronald G. Eidell Name: Ronald G. Eidell Title: Chief Financial Officer Date: April 3, 2015
